Citation Nr: 0801348	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-13 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  He died in March 2001.  The appellant is the 
veteran's surviving spouse.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied entitlement to service connection for 
the cause of the veteran's death and denied entitlement to 
DEA benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

In her May 2003 substantive appeal, the appellant requested a 
personal hearing at the RO before a Veterans Law Judge.  In 
October 2007, she was notified that the hearing was scheduled 
for December 5, 2007, at the RO.  38 C.F.R. § 20.702(b) 
(2007).  The appellant failed to appear at the hearing.  When 
an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d).  

But when an appellant fails to appear at a personal hearing 
and, within 15 days after the original hearing date, submits 
a written motion for a new hearing date that sets forth the 
reason for the failure to appear and the reason why a timely 
request for postponement could not have been submitted, the 
motion for a new hearing date can be granted if good cause is 
shown.  38 C.F.R. § 20.702(d).  The appellant submitted to 
the Board a written motion for a new hearing date within 10 
days after the original hearing date, so her motion was 
timely.  She explained that at the time of the original 
hearing, she had the flu.  Since she was experiencing an 
elevated temperature, coughing, and believed that she was 
contagious, she asserted that she was too sick to travel to 
the RO for the hearing.  

The Board finds that the appellant has shown good cause for 
the failure to appear at the original hearing and the failure 
to file a timely request for postponement.  Thus, her motion 
for a new hearing date is granted.  See also 38 C.F.R. 
§ 20.700(a) (a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person).  

Since the RO is responsible for scheduling hearings before 
the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the 
Regional Office in Montgomery, Alabama.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



